[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-12060               JUNE 26, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                                D.C. Docket No. 1:09-cv-00187-TCB



KIRBY FRAZIER,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

DOOSAN INFRACORE INTERNATIONAL, INC.,
for self and,
a.k.a. Doosan Infracore International,
d.b.a. Bobcat Company,
a.k.a. Bobcat, Inc.,
a.k.a. Bobcat Corporation,

llllllllllllllllllllllllllllllllllllllll
                                                                      Defendant-Appellee.


                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (June 26, 2012)
Before EDMONDSON, HULL and FAY, Circuit Judges.

PER CURIAM:

       Kirby Frazier appeals the district court’s grant of summary judgment in

favor of Doosan Infracore International (“Doosan”) in Frazier’s employment

discrimination action under 42 U.S.C. § 1981; Title VII of the Civil Rights Act

(“Title VII”), 42 U.S.C. §§ 2000e-2, 2000e-3; the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 623(a); and several Georgia statutes.1

On appeal, Doosan argues that we should dismiss Frazier’s appeal because he did

not properly cite to the record or legal authority. Frazier, proceeding pro se,

argues on appeal that the district court: (1) abused its discretion in denying him

relief under Federal Rule of Civil Procedure 56(d), and (2) erroneously granted

Doosan’s motion for summary judgment on Frazier’s claims of discrimination

based on race and age, as well as his claim of retaliation. For the reasons set forth

below, we decline to dismiss Frazier’s appeal, but we affirm the district court’s

denial of relief under Rule 56 and the grant of summary judgment to Doosan.

                                              I.

       In 2005, Frazier, an African-American individual born in 1964, began


       1
        On appeal, Frazier does not address his state law claims, which the district court
dismissed. Accordingly, he has waived review of these claims. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008) (holding that issues not raised on appeal are waived).

                                              2
working at Doosan’s plant in Carrollton, Georgia. The plant fabricated,

assembled, welded, painted, and shipped attachments for construction equipment.

Frazier began working there as a product cell leader, which was a mid-level

supervisory role. Ron Scibetta was hired as the plant superintendent in May 2006,

and he became Frazier’s direct supervisor. Said Maroun was hired as the plant

manager in September 2006. Frazier reported to Scibetta, who reported to

Maroun. In the summer of 2007, both Frazier and Sandra Grossett applied for a

manufacturing manager position at the plant. During the selection process, Frazier

complained to Milicent Mack, a human resources manager, that he seemed to be

getting passed over for the promotion. He told Mack that he thought he was being

discriminated against, but he did not recall if he specified to Mack that he felt that

he was being discriminated against on the basis of his race and age. Mack told

Frazier that she would speak with Maroun. Grossett was selected for the position

in November 2007. Once Grossett was hired, Frazier began reporting to Grossett,

and Grossett reported to Maroun. Grossett informed Frazier in April 2008 that his

performance was deficient. Frazier was placed on a performance improvement

plan on May 6, 2008, and he was fired on June 16, 2008.

      Frazier ultimately filed this lawsuit, alleging the following. First, Doosan

discriminated against him on the basis of race when it failed to promote him to

                                           3
manufacturing manager, in violation of 42 U.S.C. § 1981. Doosan also

discriminated against him on the basis of race and age when it assigned him a low

performance rating, placed him on a performance improvement plan, and fired

him, all in violation of § 1981, Title VII, and the ADEA. Frazier alleged that

Doosan retaliated against him by firing him, in violation of § 1981, Title VII, and

the ADEA. Doosan also retaliated against him when it assigned him a low

performance rating and placed him on a performance improvement plan, both in

violation of Title VII and the ADEA. Frazier also asserted that the low

performance rating meant that he was denied a pay raise.

      While discovery was ongoing, the magistrate judge held two discovery

hearings, during which Doosan was ordered to supplement the documents it had

produced. The magistrate accepted Doosan’s representations that it did not

possess some of the documents that Frazier sought, but Doosan was also ordered

to continue searching for other documents and to produce affidavits in which

employees declared that they were unable to find certain documents. Finally, the

magistrate allowed Frazier to reopen the depositions of himself and two other

witnesses and to start the deposition of a third witness.

      Following discovery, Doosan filed a motion for summary judgment.

Doosan argued that Frazier could not establish a prima facie case of race or age

                                          4
discrimination or retaliation. Even if he could establish a prima facie case, Frazier

could not show that Doosan’s legitimate, nondiscriminatory reason for taking the

various employment actions at issue—namely, Frazier’s poor work

performance—was a pretext for discrimination. Doosan submitted a number of

exhibits with its motion for summary judgment.

      Maroun testified in a deposition that Scibetta told Maroun that Frazier was

having a number of performance problems, such as keeping the plant floor

running. In mid-2007, Maroun determined that the plant was growing and needed

two supervisors on the first shift. Frazier was then made responsible for the weld

department, and Justin Schultz, a white male under the age of 40, was hired as the

other first shift supervisor. Maroun described the weld department as the most

important department in the plant and explained that he assigned Frazier to that

department because Frazier had expressed a desire to help the plant improve.

Frazier’s performance did not improve in his new role. He continued to not

prepare schedules, communicate information, or ensure that personal protective

equipment was available. He also did not ensure that each weld cell had the

correct parts at the correct times, identify which parts would need to be replaced

first, or form a plan to ensure that all required parts were available.

      Maroun further testified that he hired Grossett as the manufacturing

                                           5
manager because she had a strong background, and during her interview, she gave

specific examples of past projects she had successfully completed. Maroun did

not think that Frazier could handle the responsibilities of scheduling, orchestrating

production, and working toward producing and shipping orders within four days.

Technology problems kept Grossett from completing Frazier’s 2007 performance

review, but in late 2007 and early 2008, Maroun and Grossett discussed Frazier’s

performance as part of their review of his performance. They determined that

Frazier’s 2007 performance was unsatisfactory. Frazier was ultimately placed on a

performance improvement plan, and Maroun decided to fire him because his

performance did not improve while on that plan. According to Maroun, Schultz

had problems with two or three of his employees, but his problems were not

unusual for supervisors generally. Nor were Schultz’s problems of the same type

or severity as Frazier’s performance problems.

      Doosan submitted Grossett’s affidavit, which included her resume.

According to her resume, Grossett had a bachelor’s degree in administration and

management and had worked in manufacturing management from 1985 until 1990

and from 1992 until 2007. Grossett declared that, on April 4, 2008, she had

prepared a list of 6 of Frazier’s positive work attributes and 14 areas in which he

needed to improve (hereinafter “April 2008 document”). Some of the areas in

                                          6
which Frazier needed improvement were: (1) being on the floor during shift

changes; (2) managing his employees and information more efficiently;

(3) updating production schedules weekly; (4) knowing what was already

produced, what was being produced at any given time, and what would be

produced in the future; (5) meeting deadlines for things such as overtime sheets;

(6) using material shortage sheets; (7) managing the personal protective equipment

of his employees; and (8) being more proactive, rather than reactionary, in solving

problems. Grossett also noted, in a series of emails attached to the affidavit, that

Frazier’s welders had worked on frames that had already been completed, Frazier

did not keep the weld area clean, and Frazier did not tell his welders what to build.

On June 6, 2008, Grossett recommended to Mack and Maroun that Frazier be

terminated.

      Frazier testified in a deposition that he had complained to Mack and

Maroun that he did not think that the April 2008 document reflected his 2007

performance or that the document was fair. He also told Mack and Maroun that he

felt that he was being discriminated against on the basis of his race and age when

he received the April 2008 document. Frazier was placed on the performance

improvement plan on May 6, 2008. The improvement plan specified that Frazier

needed to improve by: (1) issuing timely production schedules to the weld cells,

                                          7
(2) reporting daily production information from the weld cells, and (3) updating

and communicating material shortages. According to progress notes that Grossett

made on May 13 and 28, 2008, Frazier was not updating material shortage sheets,

he had not given a welder an assignment, his welders did not have necessary parts

at their stations at the beginning of their shifts, he was not consistently updating

production schedules, and he needed to better manage late orders and backlogs.

Finally, Frazier testified that Maroun never made any negative comments to

Frazier regarding race or age.

      Schultz testified that he had seen Maroun use obscenities in production

meetings, either toward Frazier or in regard to situations involving Frazier.

Schultz described Frazier as “a bit scattered” when it came to preparing for some

production meetings. Schultz and Maroun occasionally saw each other outside of

work: they played golf together once or twice, and Schultz was invited to

Maroun’s house once or twice. There were no black individuals with Schultz and

Maroun when they played golf, and Schultz could not remember if there had been

any black individuals at Maroun’s house when he was there. Finally, Schultz

testified that he had been told that he needed to develop his management skills and

that one of his employees at the Carrollton plant elected to change positions within

the plant because he was dissatisfied with Schultz’s management. Schultz

                                           8
received a raise based on his 2007 performance.

      In response to the motion for summary judgment, Frazier identified Schultz

as his comparator and argued that Doosan unjustifiably gave Schultz, but not

Frazier, a raise. Frazier argued that summary judgment was inappropriate, that

Schultz should have been placed on an improvement plan instead of Frazier, and

that Frazier should have been selected for the manufacturing manager position

because he was more qualified for the position than Grossett was. Frazier

submitted a number of declarations with his response. In the declarations, a

number of Frazier’s former coworkers stated that: (1) Schultz had been a poor

supervisor, (2) Frazier was a strong supervisor, and (3) Maroun blamed Frazier for

Schultz’s mistakes. Frazier also submitted a declaration from Scibetta, his former

supervisor, who agreed that Frazier was a strong supervisor, but Schultz was not.

      Doosan replied that Frazier had not established a prima facie case or shown

that Doosan’s legitimate, nondiscriminatory reasons for taking the employment

actions at issue were a pretext for discrimination.

      In a report and recommendation, the magistrate explained first that it was

unlikely that Frazier had established a prima facie case as to his race and age

discrimination claims because Schultz was not a sufficiently similar comparator.

If he had established a prima facie case, Frazier had not shown that Doosan’s

                                          9
proffered reason for its actions—that is, his deficient performance—was

pretextual. Second, as to Frazier’s claim regarding the failure to promote him to

manufacturing manager, he had established a prima facie case, but he had not

rebutted Doosan’s reasons for selecting Grossett for the position. The magistrate

then considered the retaliation claims. As to the 2007 complaint of discrimination

made to Mack, there was no evidence that the decisionmakers, Maroun and

Grossett, knew of the complaint. As to the April 2008 complaint of

discrimination, Frazier had established a prima facie case as to the improvement

plan and his termination, but not to the denial of a pay raise. Nonetheless, Frazier

was unable to rebut Doosan’s proffered reason for its actions: his poor

performance. Thus, the magistrate recommended granting the motion for

summary judgment.

      Frazier objected to the report and recommendation, first requesting relief

under Fed.R.Civ.P. 56(d) because Doosan had withheld evidence from him. He

admitted that he did not provide an affidavit regarding the discovery disputes.

Frazier also objected to the magistrate’s recommendation regarding granting

summary judgment.

      The district court adopted the report and recommendation and granted

Doosan’s motion for summary judgment. The court found that no action was

                                         10
necessary as to the alleged discovery disputes because Frazier had not submitted

an affidavit or declaration as required by Rule 56(d). The judgment specified that

Doosan would recover the costs of the lawsuit.

                                           II.

      Pro se briefs are read liberally, but a pro se litigant waives issues not raised

in his initial brief. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). An

appellant’s brief must contain citations to the relevant law and to the record.

Fed.R.App.P. 28(a)(9)(A). This rule is prudential, not jurisdictional. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1286 n.4 (11th Cir. 2003) (considering counseled

brief that did not cite to the administrative record).

      We decline Doosan’s request to dismiss Frazier’s appeal under

Fed.R.App.P. 28(a)(9)(A). Frazier, proceeding pro se, did cite to a number of

cases, and he included some record citations in his brief. Reading Frazier’s brief

liberally, he has sufficiently complied with Rule 28(a)(9)(A). See Timson, 518

F.3d at 874. Doosan is correct, however, that Frazier waived any argument

regarding his statement of facts and the taxation of costs because he made only

passing references to these issues in his brief. See id.

                                          III.

      We review the denial of a Rule 56(d) motion for abuse of discretion. Fla.

                                           11
Power & Light Co. v. Allis Chalmers Corp., 893 F.2d 1313, 1315 (11th Cir. 1990)

(interpreting Rule 56(d)’s predecessor). A court abuses its discretion by making a

clear error of judgment or applying an incorrect legal standard. Josendis v. Wall to

Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir. 2011).

      Where the nonmoving party to a motion for summary judgment “shows by

affidavit or declaration that, for specified reasons, it cannot present facts essential

to justify its opposition, the court may” delay consideration of the motion for

summary judgment, deny the motion, allow additional time for discovery, or issue

another appropriate order. Fed.R.Civ.P. 56(d). We have not required a party to

file an affidavit to receive protection under this rule because, at times, justice

requires postponing a ruling even where “the technical requirements of Rule

[56(d)] have not been met.” Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d

559, 570 (11th Cir. 1999) (interpreting Rule 56(d)’s predecessor).

      The district court did not abuse its discretion in considering Doosan’s

motion for summary judgment despite the allegedly withheld evidence. See Fla.

Power & Light Co., 893 F.2d at 1315. Frazier’s failure to file an affidavit in

support of his allegations, as required by Rule 56(d), is not dispositive of the issue.

See Fernandez, 906 F.2d at 570. Nonetheless, the court did not make a clear error

in judgment because justice did not require action by the court in response to

                                           12
Frazier’s allegations regarding discovery. See id. After holding two discovery

hearings, the magistrate determined that Doosan did not possess some of the

documents at issue, ordered Doosan to continue looking for other documents,

ordered Doosan to produce affidavits regarding the existence of some documents,

and allowed the parties to reopen some depositions and begin a new deposition.

The magistrate could not order Doosan to produce documents that it did not

possess. Moreover, the magistrate took a number of steps to protect Frazier’s

rights, such as ordering Doosan to continue looking for documents and to produce

affidavits about the nonexistence of documents it could not locate. In allowing the

parties to reopen depositions, the magistrate ensured that the parties had adequate

discovery in terms of witness testimony. Because the magistrate took such steps

to ensure that the discovery disputes were handled justly, the district court did not

abuse its discretion in declining to take further action in regard to those disputes.

                                         IV.

      We review a district court’s grant of summary judgment de novo, “applying

the same legal standards as the district court.” Chapman v. AI Transport, 229 F.3d

1012, 1023 (11th Cir. 2000) (en banc). “[S]ummary judgment is appropriate if the

evidence before the court shows that there is no genuine issue as to any material

fact.” Id. (quotation omitted). “A genuine issue of material fact does not exist

                                          13
unless there is sufficient evidence favoring the nonmoving party for a reasonable

jury to return a verdict in its favor.” Id. (quotation omitted). In making this

determination, we “make all reasonable inferences in favor of the” nonmoving

party. Id. (quotation omitted). “[W]e may affirm the district court on any ground

that appears in the record, whether or not that ground was relied upon or even

considered by the court below.” Rowell v. BellSouth Corp., 433 F.3d 794, 797-98

(11th Cir. 2005) (quotation omitted).

      An employer may not discriminate against an employee on the basis of race

(Title VII and § 1981) or age (ADEA). 29 U.S.C. § 623(a); 42 U.S.C. §§ 1981,

2000e-2(a). A plaintiff bears the burden of proving unlawful employment

discrimination. Hinson v. Clinch Cnty., 231 F.3d 821, 827 (11th Cir. 2000).

Under the McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36

L.Ed.2d 668 (1973), framework, a plaintiff may rely upon circumstantial evidence

to prove his race and age discrimination claims. Brown v. Ala. Dep’t of Transp.,

597 F.3d 1160, 1174, 1174 n.6 (11th Cir. 2010) (Title VII and § 1981); Chapman,

229 F.3d at 1024 (ADEA). McDonnell Douglas established a three-step process:

first, a plaintiff must “establish a prima facie case of discrimination”; second, the

defendant “must articulate a legitimate, nondiscriminatory reason for the

challenged employment action”; and third, the plaintiff must proffer evidence

                                          14
“sufficient to permit a reasonable factfinder to conclude that the reasons given by

the employer were not the real reasons for the adverse employment decision.”

Chapman, 229 F.3d at 1024 (quotation omitted).

      To establish a prima facie case of discrimination, the plaintiff may show:

“(1) he is a member of a protected class; (2) he was qualified for the position;

(3) he suffered an adverse employment action; and (4) he was replaced by a person

outside his protected class or was treated less favorably than a similarly-situated

individual outside his protected class.” Maynard v. Bd. of Regents of the Div. of

Univs. of the Fla. Dep’t of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003). “The

comparators for the fourth prong must be similarly situated in all relevant

aspects.” Brown, 597 F.3d at 1174 (quotation omitted). “The relevant inquiry is

not whether the employees hold the same job titles, but whether the employer

subjected them to different employment policies.” Lathem v. Dep’t of Children &

Youth Servs., 172 F.3d 786, 793 (11th Cir. 1999). “When an individual proves

that he was fired but one outside his class was retained although both violated the

same work rule, this raises an inference that the rule was discriminatorily applied.”

Id. (quotation omitted).

      To meet the requirements of the pretext step, a plaintiff must produce

sufficient evidence for a reasonable factfinder to conclude that the employer’s

                                         15
legitimate, nondiscriminatory reason was “a pretext for discrimination.” Vessels v.

Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005) (holding that

officials’ comments that black employees were desirable because the school

system’s students were predominantly black supported a finding of pretext). In so

doing, the plaintiff may not recast the reason or attempt to “substitute his business

judgment for that of the employer.” Chapman, 229 F.3d at 1030. “Provided that

the proffered reason is one that might motivate a reasonable employer, an

employee must meet that reason head on and rebut it, and the employee cannot

succeed by simply quarreling with the wisdom of that reason.” Id. Rather, the

plaintiff must show “such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons . . .

that a reasonable factfinder could find them unworthy of credence.” Combs v.

Plantation Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997) (quotation omitted).

      Where the quality of a plaintiff’s work is at issue in the pretext analysis, it is

irrelevant if the employer’s opinion as to the work quality was unfounded.

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). The

question instead is whether the employer was dissatisfied with the employee for a

nondiscriminatory reason (even an incorrect reason) or whether the dissatisfaction

is merely a cover for discrimination. Id. Where a plaintiff attempts to show

                                          16
pretext by arguing that he was more qualified than another individual, he must

show, in light of those superior qualifications, that “no reasonable person” would

have selected the other candidate rather than the plaintiff. Springer v. Convergys

Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th Cir. 2007) (quotation

omitted).

      Employers are prohibited from retaliating against employees who oppose

unlawful race or age discrimination. 29 U.S.C. § 623(d) (age); 42 U.S.C.

§ 2000e-3 (race). The McDonnell Douglas burden shifting framework applies to

retaliation claims. Alvarez, 610 F.3d at 1268 (Title VII); Bryant v. Jones, 575 F.3d

1281, 1307-08 (11th Cir. 2009) (§ 1981); Hairston v. Gainesville Sun Publ’g Co.,

9 F.3d 913, 919 (11th Cir. 1993) (ADEA).

      The district court did not err in granting Doosan’s motion for summary

judgment. As to Frazier’s discrimination claims regarding his performance rating,

performance improvement plan, and termination, he did not establish a prima facie

case because Schultz was not a sufficiently similar comparator. See Brown, 597

F.3d at 1174. It is not Schultz’s job title that differentiates him from Frazier. See

Lathem, 172 F.3d at 793. Rather, Schultz and Frazier are not sufficiently similar

because Frazier has not shown that Schultz’s alleged misdeeds as a supervisor

were comparable to Frazier’s performance problems. See id. That is, Frazier

                                          17
alleges that Schultz was a poor supervisor who could not control his subordinates

or adequately oversee the fabrication department’s production. Grossett noted in

April 2008 that Frazier had similar management problems, but she also found

Frazier’s performance deficient because he was not on the floor during shift

changes, he did not update production schedules weekly, he was not aware of what

had already been and what still needed to be produced, he missed deadlines, he did

not use material shortage sheets, he did not manage his employees’ personal

protective equipment, and he did not keep the weld area clean. Thus, while both

Schultz and Frazier needed to improve their general supervisory skills and the

organization of their respective departments, Frazier’s performance was also

deficient in a number of other areas. As there is no evidence that Schultz was

deficient in as many areas, or in the same areas, as Frazier was, no inference of

discrimination arises from the adverse employment actions that Frazier, but not

Schultz, suffered in 2008. See Lathem, 172 F.3d at 793.

      Even if Frazier had established a prima facie case of discrimination on these

claims, he would not be entitled to survive summary judgment because he has not

shown that Doosan’s legitimate, nondiscriminatory reason was pretextual. Frazier

attempts to rebut Doosan’s proffered reason for its actions—Frazier’s poor

performance—by showing that Maroun’s and Grossett’s negative opinions of his

                                         18
work were unfounded. However, whether Frazier was actually a poor employee is

irrelevant to the pretext question. See Alvarez, 610 F.3d at 1266. The relevant

question is whether Maroun’s and Grossett’s dissatisfaction with Frazier’s

performance was actually a cover for discrimination. See id. The only evidence

that might support such a finding is the evidence that Maroun used profane

language toward Frazier and, on occasion, socialized with a white employee.

However, Frazier did not describe the profane language, and there is no evidence

that the language was at all related to Frazier’s race or age. Cf. Vessels, 408 F.3d

at 771. Moreover, the fact that Maroun socialized with Schultz approximately

four times does not show that Maroun manufactured complaints about Frazier’s

work performance to cover up his discriminatory actions. Therefore, even if

Frazier established a prima facie case on his discrimination claims, he did not

rebut Doosan’s legitimate, nondiscriminatory reasons, and summary judgment on

these claims was appropriate.

      Next, on the failure to promote discrimination claim, even if Frazier

establishes a prima facie case, he cannot rebut Doosan’s legitimate,

nondiscriminatory reason for hiring Grossett to fill the manufacturing manager

position. Maroun testified that he hired Grossett based on her work experience

and interview answers in which she gave specific examples of past projects that

                                         19
were successful. This justification is supported by Grossett’s resume, which

showed that she had worked in manufacturing management almost continually

since 1985. Although Frazier was already familiar with the specific processes of

the Carrollton plant, it was not unreasonable for Maroun to select an outside

applicant with such extensive experience who interviewed well. See Springer, 509

F.3d at 1349. Accordingly, Frazier has not rebutted Doosan’s proffered reason for

hiring Maroun, and summary judgment on the failure to promote claim was

appropriate.

      Finally, as to the retaliation claims, Frazier’s theory on appeal centers

around a plan that Maroun allegedly hatched when Frazier first complained to

Mack about discrimination in 2007. Frazier asserts that Maroun waited until

Scibetta had been replaced to begin complaining about Frazier and that Maroun

prepared the April 2008 document to support his decision to deny Frazier a pay

raise. Assuming that Maroun even knew about Frazier’s 2007 complaint to Mack,

Frazier’s theory is nonetheless belied by the record. Grossett stated in her

declaration that she, not Maroun, prepared the April 2008 document. Grossett

further documented Frazier’s performance deficiencies in a series of emails written

in April 2008. Furthermore, although Maroun made the ultimate decision to fire

Frazier, Grossett also independently recommended Frazier’s termination. Thus,

                                         20
the record does not support Frazier’s theory that Maroun retaliated against him.

Frazier has not shown any error in the district court’s grant of summary judgment

on the retaliation claims.

      For the foregoing reasons, we decline to dismiss Frazier’s appeal, but we

affirm the district court’s denial of relief under Rule 56 and the grant of summary

judgment to Doosan.

      AFFIRMED.




                                         21